OFFICE OF
                                                                          APPJ:U.ATE COURTS
                                STATE OF MINNESOTA
                                                                             JAN 05 2015
                                  IN SUPREME COURT
                                                                              FILED
                                         Al3-0435


In re Petition for Disciplinary Action against
Tedman John Heim, a Minnesota Attorney,
Registration No. 286047.


                                        ORDER

       The Director of the Office of Lawyers Professional Responsibility filed a petition

and supplementary petition for disciplinary action against respondent Tedman John

Heim. The case was referred to a referee. Following a hearing, the referee concluded

that respondent committed multiple acts of misconduct, namely, misappropriation of

client funds, forgery of a client's signature on a settlement check, engaging in a pattern of

false statements to his client and his law partner to conceal the misappropriation,

submission of misleading documents to a court and opposing counsel, failure to deposit

client funds into a trust account, failure to keep required trust account books and records,

making unauthorized personal charges on his law firm's business credit card, and being

convicted of a felony charge of check forgery/falsely endorsing a check, in violation of

Minn. R. Prof. Conduct 1.4(a), 1.15(a), 1.15(c)(3), 1.15(c)(4), 1.15(h), 3.3(a), 4.1, 8.4(b),

8.4(c), and 8.4(d). The referee recommended that the court disbar respondent.

       The Director and respondent entered into a stipulation in which they agree that the

referee's findings and conclusions are conclusive and waive their rights under Rule 14(g),




                                              1
Rules on Lawyers Professional Responsibility (RLPR). The parties jointly recommend

that the appropriate discipline is disbarment.

       The court independently reviewed the file and approves the jointly recommended

disposition.

       Based upon all the files, records, and proceedings herein,

       IT IS HEREBY ORDERED that:

       l.      Respondent Tedman John Heim is disbarred;

       2.      Respondent shall comply with Rule 26, RLPR (requiring notice of

disbarment to clients, opposing counsel, and tribunals); and

       3.      Respondent shall pay $900 in costs and $1,222 as disbursements pursuant

to Rule 24, RLPR.

       Dated: January 5, 2015

                                                     BY THE COURT:




                                                     Alan C. Page
                                                     Associate Justice




                                                 2